THEATTORNEYGENERAL
                 OF TEXAS
                     Auerrrti.~~.
                                TEXAS

                     November 21, 1963

 Honorable Joe Resweber       Opinion No. C-182
 County Attorney
'HarrisCounty                 Re: Whether certain instruments
 Houston, Texas                   submitted to the County Clerk
                                  ,of Harris County by the Board
                                  for Texas State Hospitals and
                                  Special Schools can be filed
                                  In the County Clerk's Office,
Dear Mr. Resweber:                and related question.
          The questionswhich you have ,askeddeal with certain
Instrumentssubmitted to the County Clerk for filing. The in-
struments are claims 'ofliens again&the estates of former
patients of various State Hospitals or Special Schools for the
care and maintenance of the patientswhile they were in the
hospital or school. The,claims are verified by a Claims Repre-
sentativeof the Board For Texas State Hospitals and Special
Schools,
          The questions that you have asked are as folloz:
          "(1) Can these instrumentsbe filed in the
     County Clerk's office?
          "(2) If so, in what record should they be
     recorded?"
          Article 6601 of Vernon's Civil Statutes reads as fol-
lows:
          "All deeds of trust, mortgages or judgments
     which are required to be recorded in order to
     create a judgment lien, or other instrumentsof
     writing intended to create a lien, shall be re-
     corded in a book or books separate from those in
     which deeds or other conveyancesare recorded."
     (Emphasis added).
         Article 6626 of Vernon's Civil Statutes reads in part
as follows:
          "The following instrumentsof writing which
     shall have been acknowledgedor proved according

                            -885-
Hon. Joe Resweber, page 2   (C-182)


    to law, are authorizedto be recorded,viz: all
    deeds, mortgages, conveyances,deeds of trust;.
    bonds for title, covenants,defeasances or other
    instrumentsof writing concerning any lands or
    tenements, or goods and chattels, or moveable
    property of any description; . . .I*
          It is well settled that the duties of % recording of-
ficer such as the County Clerk are ministerial. First National
Bank v. McElroy 112 S.W. 801 (Tex.Civ.&pp.1908); The instru-
ments submitted'showon their face that they are instrumentsof
writing intended to create a lien and therefore fall clearly
within the purview of Article 6601, quoted above. However, this
opinion is not intended to pass on whether these particular in-
struments create a valid lien. The recording officer does not
have the power to pass on ,thevalidity of such an instrument;it
is his duty to file the instrumentprovided that it complies
with the form prescribedby dFCicle 6626, as set out above. Such
instrument should be filed in accordancewith Article 6601 and
placed in the mortgage records.


         Instrumentsof writing intended to create a
    lien which are in the proper form should be filed
    in the County Clerk's Office in accordance with
    Article 6601 of Vernon's Civil Statutes.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General

                              *A               ?F-@-
                                     Jack G. Norwood
JGNrwb                               Assistant
APPROVED:
OPINION COMMITTEE
George Gray, Qairman
Cecil Rotsch
Paul Robertson
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone
                             -886-